Luke, J.
Tenney was convicted of violating the prohibition statute. The jury had a right to believe that a short distance from Tenney’s house there were concealed a great number of fruit-jars which contained “moonshine” whisky; that, leading immediately from Tenney’s backdoor to the place where' the whisky was concealed, there was a well-beaten path which had just been used by one wearing rubber boots with distinguishing *130foot and heel impressions; that in Tenney’s house was a pair of rubber boots that had the distinguishing marks on them which were made in the path, and had mud signs which corresponded exactly with the mud along the pathway to the concealed whisky. In addition to the circumstance of ownership there was direct evidence that Tenney had in his physical possession a fruit-jar filled with whisky.
The jury had ample evidence to convict the defendant, and for no reason pointed out did the court err in overruling his motion for a new trial.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworih, J., absent on account of illness.